PER CURIAM.
The former wife in a divorce proceeding appeals an order requiring discovery as to her assets. The discovery was ordered pursuant to the former wife’s petition for attorney’s fees in proceedings to enforce the final judgment. Appellant urges that discovery was not necessary and that the trial court abused its discretion in the extent of discovery ordered. Our examination of the record presented convinces us that an abuse of discretion by the trial judge has not been demonstrated upon either ground. Carson v. City of Fort Lauderdale, Fla.App.1965, 173 So.2d 743.
Affirmed.
HENDRY, J., dissents.